DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “through the adapter to the adapter” in Lines 4-5.  It is unclear as to what is meant by this limitation.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “through the adapter”.


Claim 12 recites the limitation “through the adapter to the adapter” in Line 3.  It is unclear as to what is meant by this limitation.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “through the adapter”.

Claim 19 recites the limitation “through the adapter to the adapter” in Lines 3-4.  It is unclear as to what is meant by this limitation.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “through the adapter”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “MPQ5031 Single Port USB PD Controller for Source Only, AEC-Q100 Qualified” by MPS (“MPS”).

In reference to Claim 1, MPS discloses an apparatus, comprising: a universal serial bus (USB) type C port (See Page 2 Figure 1 ‘Type-C’, Page 15 Figure 2, and Page 16 Section ‘USB Type-C Port’); and a multi-protocol adaptive circuit (See Page 1 Paragraphs 1-2 and Page 15 Figure 2) configured to: determine that a USB element has attached to the USB type C port (See Page 16 Section ‘Legacy USB 2.0 Mode Paragraph 2 and Page 16 Section ‘USB Type-C Port’ Paragraph 2); and determine whether to apply a USB type C charging protocol to the USB element (See Page 1 Paragraph 3, Page 16 Section ‘Legacy USB 2.0 Mode Paragraph 2, Page 15 Section USB Type-C Port’, and Pages 16-17 Section ‘USB Power Delivery) or a legacy USB type A charging protocol to the USB element (See Page 16 Section ‘Legacy USB 2.0 Mode [the listed charging protocols are all supported by a USB Type-A connector, and thus are USB Type-A charging protocols]).


In reference to Claim 2, MPS discloses the limitations as applied to Claim 1 above.  MPS further discloses that, in order to determine whether to apply a USB type C charging protocol or a legacy USB type A charging protocol to the USB element, the multi-protocol adaptive circuit is further configured to: send source capabilities to the USB element; evaluate a reaction of the USB element in response to the sent source capabilities; and determine whether to apply a USB type C charging protocol or a legacy USB type A charging protocol to the USB element based upon the reaction (See Page 16 Section ‘USB Type-C Port’ Paragraphs 2-3, Pages 16-17 Section ‘USB Power Delivery’, Page 17 Table 2, and Page 20 Figure 10 [as per the USB-PD Specification, upon detecting a device connection, a USB-PD source sends a source capabilities messages to the connected device and evaluates the response for compliance with USB-PD in order to establish a USB-PD or default/non-USB-PD connection]).

In reference to Claim 3, MPS discloses the limitations as applied to Claim 2 above.  MPS further discloses that the multi-protocol adaptive circuit is further configured to determine to apply a legacy USB type A charging protocol to the USB element based upon the reaction of the USB element, the reaction to include no reply (See Pages 16-17 Section ‘USB Power Delivery’, Page 17 Table 2, and Page 20 Figure 10  [as per the USB-PD Specification, upon receiving no reply to a source capabilities message from an attached device, a USB-PD source enters a default/non-USB-PD mode, which, in MPS, is when the detection of the USB Type-A charging protocol occurs]).


Claim 8 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 9 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 10 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

In reference to Claim 15, MPS discloses a system, comprising: a power source (See Page 2 Figure 1 ‘DC/DC’ and Page 16 Section ‘VCC and VDD Regulator’); a universal serial bus (USB) type C port (See Page 2 Figure 1 ‘Type-C’, Page 15 Figure 2, and Page 16 Section ‘USB Type-C Port’); a multi-protocol adaptive circuit (See Page 1 Paragraphs 1-2 and Page 15 Figure 2) configured to: determine that a USB element has attached to the USB type C port (See Page 16 Section ‘Legacy USB 2.0 Mode Paragraph 2 and Page 16 Section ‘USB Type-C Port’ Paragraph 2); determine whether to apply a USB type C charging protocol to the USB element (See Page 1 Paragraph 3, Page 16 Section ‘Legacy USB 2.0 Mode Paragraph 2, Page 15 Section USB Type-C Port’, and Pages 16-17 Section ‘USB Power Delivery) or a legacy USB type A charging protocol to the USB element (See Page 16 Section ‘Legacy USB 2.0 Mode [the listed charging protocols are all supported by a USB Type-A connector, and thus are USB Type-A charging protocols]); and cause power to be provided from the power source to the USB element using a selected charging protocol (See Page 16 Section ‘Legacy USB 2.0 Mode Paragraph 2, Page 15 Section USB Type-C Port’, and Pages 16-17 Section ‘USB Power Delivery).

In reference to Claim 16, MPS discloses the limitations as applied to Claim 15 above.  MPS further discloses that, in order to determine whether to apply a USB type C charging protocol or a legacy USB type A charging protocol to the USB element, the multi-protocol adaptive circuit is further configured to: send source capabilities to the USB element; evaluate a reaction of the USB element in response to the sent source capabilities; and determine whether to apply a USB type C charging protocol or a legacy USB type A charging protocol to the USB element based upon the reaction (See Page 16 Section ‘USB Type-C Port’ Paragraphs 2-3, Pages 16-17 Section ‘USB Power Delivery’, Page 17 Table 2, and Page 20 Figure 10 [as per the USB-PD Specification, upon detecting a device connection, a USB-PD source sends a source capabilities messages to the connected device and evaluates the response for compliance with USB-PD in order to establish a USB-PD or default/non-USB-PD connection]).

In reference to Claim 17, MPS discloses the limitations as applied to Claim 15 above.  MPS further discloses that the multi-protocol adaptive circuit is further configured to determine to apply a legacy USB type A charging protocol to the USB element based upon the reaction of the USB element, the reaction to include no reply (See Pages 16-17 Section ‘USB Power Delivery’, Page 17 Table 2, and Page 20 Figure 10 [as per the USB-PD Specification, upon receiving no reply to a source capabilities message from an attached device, a USB-PD source enters a default/non-USB-PD mode, which, in MPS, is when the detection of the USB Type-A charging protocol occurs]).

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2017/0194805 to Kong et al. (“Kong”).

In reference to Claim 1, Kong discloses an apparatus, comprising: a universal serial bus (USB) type C port (See Figure 1 and Paragraph 6); and a multi-protocol adaptive circuit (See Figure 1 Number 10) configured to: determine that a USB element has attached to the USB type C port (See Figure 3 Number S101 and Paragraph 34); and determine whether to apply a USB type C charging protocol to the USB element (See Figure 3 Number S103 and Paragraphs 4 and 36) or a legacy USB type A charging protocol to the USB element (See Figure 3 Number S104 and Paragraphs 21-23 37 [the listed charging protocols are all supported by a USB Type-A connector, and thus are USB Type-A charging protocols]).

Claim 8 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

In reference to Claim 15, Kong discloses a system, comprising: a power source (See Paragraphs 21-23); a universal serial bus (USB) type C port (See Figure 1 and Paragraph 6); and a multi-protocol adaptive circuit (See Figure 1 Number 10) configured to: determine that a USB element has attached to the USB type C port (See Figure 3 Number S101 and Paragraph 34); and determine whether to apply a USB type C charging protocol to the USB element (See Figure 3 Number S103 and Paragraphs 4 and 36) or a legacy USB type A charging protocol to the USB element (See Figure 3 Number S104 and Paragraphs 21-23 37 [the listed charging protocols are all supported by a USB Type-A connector, and thus are USB Type-A charging protocols]); and cause power to be provided from the power source to the USB element using a selected charging protocol (See Paragraphs 21-23).

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2019/0050037 to Wang et al. (“Wang”).

In reference to Claim 1, Wang discloses an apparatus, comprising: a universal serial bus (USB) type C port (See Figure 1 Number 11 and Paragraph 112); and a multi-protocol adaptive circuit (See Figure 1 Number 1) configured to: determine that a USB element has attached to the USB type C port (See Figure 1 Number 21 and Paragraph 112); and determine whether to apply a USB type C charging protocol to the USB element (See Paragraph 112) or a legacy USB type A charging protocol to the USB element (See Paragraphs 108-112 [the listed charging protocols are all supported by a USB Type-A connector, and thus are USB Type-A charging protocols]).

Claim 8 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

In reference to Claim 15, Wang discloses a system, comprising: a power source (See Figure 1 Number 16 and Paragraph 89); a universal serial bus (USB) type C port (See Figure 1 Number 11 and Paragraph 112); and a multi-protocol adaptive circuit (See Figure 1 Number 1) configured to: determine that a USB element has attached to the USB type C port (See Figure 1 Number 21 and Paragraph 112); and determine whether to apply a USB type C charging protocol to the USB element (See Paragraph 112) or a legacy USB type A charging protocol to the USB element (See Paragraphs 108-112 [the listed charging protocols are all supported by a USB Type-A connector, and thus are USB Type-A charging protocols]); and cause power to be provided from the power source to the USB element using a selected charging protocol (See Paragraphs 108/112).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 4-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MPS as applied to Claim(s) 1, 8, and 15 above, and further in view of US Patent Application Publication Number 2018/0219399 to Balakrishnan et al. (“Balakrishnan”).

In reference to Claims 4 and 5, MPS discloses the limitations as applied to Claim 1 above.  MPS further discloses detecting that the USB element is a USB element connected through an adapter to the USB type C port, as in Claim 4, and that the multi-protocol adaptive circuit is further configured to apply a legacy USB type A charging protocol to the USB element based upon the determination that the USB element is a USB element connected through the adapter to the adapter to the USB type C port.  However, MPS does not explicitly disclose that the USB element is a USB type A element connected through an adapter to the USB type C port, as in Claim 4, and applying the legacy USB type A charging protocol to the USB element based upon the determination that the USB element is a USB type A element connected through the adapter to the adapter to the USB type C port, as in Claim 5.  Balakrishnan discloses detecting (See Paragraph 29) that a USB element (See Figure 1 Number 114) connected to the USB type C port (See Figure 1 Number 104, Figure 2 Number 258, and Paragraphs 17 and 25) of a charger (See Figure 1 Number 102) is a USB type A element (See Paragraphs 5 and 17) connected through an adapter (See Figure 1 Number 108 and Paragraphs 23 and 29) to the USB type C port. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Balakrishnan using the USB type C and USB type A charging protocol selection of MPS, resulting in the invention of Claims 4 and 5, because Balakrishnan is silent as to what charging protocols are used upon detection of the USB element, and the simple substitution of the charging protocol selection of MPS as the charging protocol selection of Balakrishnan would have yielded the predictable result of providing compatibility with the high-power USB-PD specification while remaining backwards compatible with other USB charging protocols without requiring user interaction for protocol selection (See Page 1 Paragraphs 1-3 of MPS).

Claims 11 and 18 recite limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claims 12 and 19 recite limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MPS as applied to Claim(s) 1, 8, and 15 above, and further in view of US Patent Application Publication Number 2012/0166173 to Fischbach (“Fischbach”).

In reference to Claim 6, MPS discloses the limitations as applied to Claim 1 above.  MPS is silent as to how the legacy USB type A charging protocol is selected from the plurality of supported legacy USB type A charging protocols, and does not explicitly disclose that upon a determination that a legacy USB type A charging protocol is to be applied to the USB element, the multi-protocol adaptive circuit is further configured to apply a series of a plurality of candidate legacy USB type A charging protocols to the USB element to determine a best protocol among the candidate legacy USB type A charging protocols to be used by the USB element.  Fischbach discloses that upon a determination that a legacy USB type A charging protocol is to be applied to the USB element, the multi-protocol adaptive circuit is further configured to apply a series of a plurality of candidate legacy USB type A charging protocols to the USB element to determine a best protocol among the candidate legacy USB type A charging protocols to be used by the USB element (See Figure 2 and Paragraphs 34-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of MPS using the legacy USB charging protocol determination of Fischbach, resulting in the invention of Claim 6, because MPS is silent as to how the legacy USB type A charging protocol is selected from the plurality of supported legacy USB type A charging protocols, and the simple substitution of the legacy USB type A charging protocol selection of Fischbach as the legacy USB charging protocol selection of MPS would have yielded the predictable result of detecting the port type and protocol for all types of connected legacy devices (See Paragraph 7 of Fischbach) in order to ensure that proper charging power/current is supplied (See Paragraphs 5-6 of Fischbach).

In reference to Claim 7, MPS and Fischbach disclose the limitations as applied to Claim 6 above.  MPS further discloses determining that a China mode legacy USB type A charging protocol is to be used (See Page 16 Section ‘Legacy USB 2.0 Mode’ Paragraph 1 Bullet 1 and Paragraph 3).  MPS further discloses that the China mode is part of the same charging protocol mode as the USB BC Specification mode (See Page 16 Section ‘Legacy USB 2.0 Mode’ Paragraph 1 Bullet 1 and Paragraph 3).  As is known in the art, the China mode charging protocol is a subset of the BC Specification charging protocol.  Fischbach further discloses that the multi-protocol adaptive circuit is configured to: apply the series of candidate legacy USB type A charging protocols through, for each candidate legacy USB type A charging protocol, application of test voltages to a D+ line and a D- line connected between the USB type C port and the USB element, the test voltages associated with the candidate legacy USB type A charging protocol (See Paragraphs 54-60); and based upon a determination that the USB element has applied a voltage in response to the test voltages, determine that a BC Specification legacy USB type A charging protocol is be used by the USB element (See Paragraph 54).  Fischbach further discloses that the series of candidate legacy USB type A charging protocols can have any order (See Paragraph 43), but does not explicitly disclose that the charging protocols are ordered according to charging power.  For any given number of charging protocols, there are a finite number of orderings that can the protocols can be ordered in (for n protocols, the number of orderings is n!).  One of ordinary skill in the art would recognize that the particular ordering of tested charging protocols does not affect the functionality of the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of MPS and Fischbach using an ordering in which the charging protocols are ordered according to charging power, resulting in the invention of Claim 7, because for any given number of charging protocols, there are a finite number of orderings that can the protocols can be ordered in (for n protocols, the number of orderings is n!), and it would have been obvious to one of ordinary skill in the art to try ordering the protocols according to charging power in an effort to provide an improved construction of the device because one of ordinary skill in the art has good reason to try the known options within their technical grasp.

Claims 13 and 20 recite limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

Claim 14 recite limitations which are substantially equivalent to those of Claim 7 and is rejected under similar reasoning.

Requirement for Information

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

In response to this requirement, please provide a copy of each of the following items of art referred to in the disclosure:  Chinese Telecommunications Industry Standard YD/T 1591-2009.


In response to this requirement, please provide the title, citation and copy of each publication that is a source used for the description of the prior art in the disclosure.  For each publication, please provide a concise explanation of that publication’s contribution to the description of the prior art.

In response to this requirement, please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention.  For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.

In response to this requirement, please provide the names of any products or services that have incorporated the claimed subject matter.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.

The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

A complete reply to the Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Information Disclosure Statement

The information disclosure statement (IDS) submitted 24 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/           Primary Examiner, Art Unit 2186